Thornton, J., concurring.
I concur in the judgment. I think the pleader in the complaint counts on the negligent and defective manner in which the track was originally constructed and subsequently maintained, as well as on other acts of negligence by the defendant. For negligence in constructing and maintaining its track, an employee can recover against a railway company. (Trask v. Cal. S. R. R. Co., 63 Cal. 96.) But in this case the deceased, Vaughn, went out on a train sent for the purpose of repairing the track, which had been damaged by washouts caused by a severe storm which had a short time previously occurred. He knew the train was sent out for this purpose and on an errand of danger. By going on this train, he accepted the risks incident to its passage over the track. Under these circumstances, I cannot see how the plaintiffs can recover.